Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1, 4-8, 13-19 and 23-25 are pending.
Objections to the Specification-withdrawn
The objection to the disclosure is withdrawn because of the amendment of the specification at ¶s 0081-0082 and 0088, to recite “tamsulosin”. 
Claim Rejections - 35 USC § 112-Withdrawn
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejection of claims 1-2 and 4-8 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn because of the amendment of the claim 1 so that claim 1 no longer recite the limitation of “a selective serotonin reuptake inhibitor (SSRI)” and “a smooth muscle relaxant”.
Claim Rejections - 35 USC § 103-withdrawn
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejection of claims 1-8 and 18-22 under 35 U.S.C. 103 as being unpatentable over Wilson (US Pub. No. 20020037828, published 03/28/2002, cited in the previous Office cation), as evidenced by Bella (Current Urology Reports, 2003, 4, 472-478, cited in the previous Office cation), and in view of: i) Hatzimouratidis (European Urology, 2010, 57, 804-814, cited in the previous Office cation); ii) Boolell (US Pub. No. 20060094704, published 05/04/2006, cited in the previous Office cation); and iii) Seed (US Pub. No. 20070293480, published 12/20/2007, cited in the previous Office cation), is withdrawn because of: i) the amendment of the claim 1 so that claim 1 no longer recite the limitation of “a selective serotonin reuptake inhibitor (SSRI)” and “a smooth 
Response to the Applicants’ Arguments/Remarks
Applicants’ arguments (see pages 6-14 of Remarks filed on 10/01/2020), have been fully considered but they are rendered moot because of the Applicant’s amendments. For example: i) the amendment of the claim 1 so that claim 1 no longer recite the limitation of “a selective serotonin reuptake inhibitor (SSRI)” and “a smooth muscle relaxant”; ii) the cancellation of claims 2-3, 20-22; and iii) the addition of new claims 23-25, necessitates a new ground of rejections set forth below. 
Applicant’s amendments filed on 10/01/2020, have each been entered into the record. Applicant has amended claims 1, 4-5 and 18-19. Applicant has cancelled claims 2-3 and 20-22. Applicants have newly added claims 23-25.  Claims 14-17 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected species. Claims 14-17 are drawn to a non-elected method requiring escitalopram as the only therapy. Therefore, claims 1, 4-8, 13, 18-19 and 23-25 are subject of the Office action below.
Claim Rejections - 35 USC § 112-2nd Paragraph
New Grounds of Rejection
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 24-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim places the public on notice of the scope of the patentee’s right to exclude. See, e.g., Johnson & Johnston Assoc. Inc. v. R.E. Serv. Co., 285 F.3d 1046, 1052, 62 USPQ2d 1225, 1228 (Fed. Cir. 2002) (en banc).”
If the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, is appropriate. See Morton Int’l, Inc. v. Cardinal Chem. Co., 5 F.3d 1464, 1470, 28 USPQ2d 1190, 1195 (Fed. Cir. 1993).
Claim 13 is rendered indefinite for the recitation of “The method of claim 9”, because claim 9 is cancelled. One of the ordinary skill in the art cannot reasonably determine the meets and bounds of this limitation. Accordingly, for the purpose of examination, claim 13 is being interpreted as depending from claim 1. Appropriate correction is required.
Claims 24-25 recites the limitation of “0.46% steviol glycosides 95% powder”. One of the ordinary skill in the art cannot reasonably determine the meets and bounds of this limitation in the claims. Accordingly, for the purpose of examination, the “0.46% steviol glycosides 95% powder”, recited in claims 24-25, is being interpreted as “0.46 wt% steviol glycosides powder”. Appropriate correction is required.
A patent must be precise enough to afford clear notice of what is claimed, thereby "'appris[ing] the public of what is still open to them.'" Markman v. Westview Instruments, Inc., 517 U.S. 370, 373 (quoting McClain v. Ortmayer, 141 U.S. 419, 424 (1891)). Otherwise there would be "[a] zone of uncertainty which enterprise and experimentation may enter only at the risk of infringement claims." United Carbon Co. v. Binney & Smith Co., 317 U.S. 228, 236 (1942). A claim fails to satisfy this statutory requirement and is thus invalid for indefiniteness if its language, when read in light of the specification and the prosecution history, "fail[s] to inform, with reasonable certainty, those skilled in the art about the scope of the invention." Nautilus, Inc. v. Biosig Instruments, Inc., 134 S. Ct. 2120, 2124 (2014).
This lack of clarity makes it impossible to ascertain with reasonable precision when that claim is infringed and when it is not. Lacking such clarity, the skilled artisan would not be reasonably apprised of the metes and bounds of the subject matter for which Applicants seek patent protection. Rather, a subjective interpretation of the claimed language would be required. However, as such is deemed inconsistent with the tenor and express language of 35 U.S.C. § 112, second paragraph, the claims are deemed properly rejected. Appropriate correction is required.
Claim Rejections - 35 USC § 103
New Grounds of Rejection
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims are 1, 4-8, 13, 18-19 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Safarinejad (Urology, 2007, 70(Supplement 3A), page 14, POD-05.03) in view of: i) Drai et al (hereinafter, “Drai”, U.S. Pub. No. 20090118211, published 05/07/2009); and ii) Wilson (US Pub. No. 20020037828, published 03/28/2002, cited in the previous Office cation). 
The Applicant’s invention is based on a combination therapy of a selective serotonin reuptake inhibitor (SSRI), such as escitalopram (see specification at, for example, ¶ 0007) and a phosphodiesterase 5 inhibitor (PDE5i), such as tadalafil (see specification at, for example, ¶ 0008), in order to treat premature ejaculation (PE) in males. Please see instant specification at ¶s 0002 and 0011-0013. 
Treatment efficacy was assessed by measuring changes in intravaginal ejaculatory latency time (IVELT or IELT, see specification at, for example, ¶ 0004).  The specification also discloses that at the time the instant application was filed, SSRI and PDE5i, individually or in combination as medical interventions for PE, have demonstrated improvement in IELT (see ¶s 0004-0009).
The specification at ¶s 0084-0087, provides a working example of administering a tablet comprising 18 mg of escitalopram and 9 mg of tadalafil to patients in order to improve IELT in the patients. 
Claim Interpretation
Independent claim 1 is drawn to a method of delaying the onset of ejaculation during sexual activity comprising the following limitation components, which are: 1) the patient population being treated, namely, a male subject; and 2) the drug(s) being administered, namely, 18 mg of escitalopram and 9 mg of tadalafil on demand. 
Claim 1 further requires that active step of the administration of the drugs, results in an onset of ejaculation that is delayed by greater than 10 minutes (IELT>10 minutes). However, this limitation is not given any patentable weight because the wherein clause is simply expressing the intended result of a process positively recited. Please see Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003).  Accordingly, any method comprising the administration of 18 mg escitalopram and 9 mg tadalafil to a male subject in need of a delay in the onset of ejaculation, is included in the interpretation of “wherein the onset of ejaculation by the subject is delayed during sexual activity by greater than 10 minutes”, recited in instant claim 1.  The recited outcome of the method of instant claim 1 resulting in an onset of ejaculation that is delayed by greater than 10 minutes (IELT>10 minutes), is a natural process that flows from the subject and the administered drugs (18 mg escitalopram and 9 mg tadalafil). 
Independent claim 18 is similar to claim 1, however, claim 18 differs slightly from claim 1 in that claim 18 requires: i) a patient with PE; and ii) administering a pharmaceutical composition comprising abbot 18 mg of escitalopram or a salt thereof, and about 9 mg of tadalafil or a salt thereof, and a pharmaceutically acceptable excipient, no more than about 36 hours prior to sexual activity.
Regarding claims 1 and 18, Safarinejad discloses a method of orally administering escitalopram to male patients with PE, in order to treat PE. The administered oral dosage is 10 mg.  The mean IVELT was found to increase from a baseline IVELT of 31 seconds to 516 seconds (8.6 minutes), when compared to increased placebo IVELT from a baseline IVELT of 29 seconds to 54 seconds. The mean intercourse satisfaction was also found to have been increased in patients administered escitalopram, when compared to placebo patients. Please see “Methods” and “Results” section. Similar to the instant invention, Safarinejad discloses escitalopram as the most selective SSRI (see title of the abstract and “Introduction” section).
The key difference between Safarinejad and the invention of claims 1 and 18, is minor and only involves one key element, namely, establishing a PE treatment which comprises escitalopram in combination with tadalafil. 
 Drai teaches a method of using a composition comprising an ejaculation delaying agent in combination with an erection-enhancing agent, in order to treat patients suffering from sexual dysfunction, PE and/or for enhancing sexual function (see title of the invention, abstract, ¶s 0039-0041, 0114, 0119-0127 and Example 1, at ¶s 0222-0226). Similar to Safarinejad, Drai discloses an SSRI such as escitalopram, among the suitable ejaculation delaying agents for use in the context of the invention (see ¶ 0168).  Drai also discloses a PDE5i such as tadalafil, as a suitable erection-enhancing agent for use in the context of the invention (see ¶s 0042, 0049, 0052 and 0118). Tadalafil is also referred to as CialisTM (see ¶ 0007). The inventive compositions further comprise a pharmaceutically acceptable carrier (see ¶ 0062).
Regarding dosage regime, Drai (see ¶s 0041 and 0167), states that: i) the pharmaceutically effective amount of the erection-enhancing agent equals to or is lower than 25 mg per unit dosage; and ii) the pharmaceutically effective amount of the ejaculation-delaying agent is preferably lower than 50 mg per unit dosage. 
Drai also discloses that the inventive composition may be administered according to any suitable dosage regime. For example, the composition may be administered on a daily basis, or only as required, on an “as needed basis”. Please see ¶s 0142, 0224.
Specifically, Drai provides a working example of administering a composition comprising an ejaculation delaying agent (clomipramine, dosage administered at 10 mg, 12.5 mg, 15 mg, 25 mg or 30 mg) in combination with an erection-enhancing agent (CialisTM, dosage administered at 5 mg, 10 mg or 20 mg), to patients suffering from PE and erectile dysfunction (ED). Please see Example 1, at ¶s 0222-0226, Table 1 and Figures 2a-2b. Drai discloses, wherein the onset of ejaculation was delayed by greater than 10 minutes (see, e.g., patient ID 95, 99, 270, 292, 295, 340, 344 and 539 on Table 1). 
Accordingly, at the time the instant application was filed, one of the ordinary skill in the art would have found it obvious to modify Safarinejad with Drai in order to administer a composition comprising an ejaculation delaying agent (e.g., escitalopram), at a pharmaceutically effective amount of lower than 50 mg per unit dosage (e.g., 18 mg), in combination with an erection-enhancing agent (e.g., tadalafil), at a pharmaceutically effective amount equals to or lower than 25 mg per unit dosage (e.g., 9 mg), on a daily basis, or only as required, on an “as needed basis”. 
One of the ordinary skill in the art would have considered administering escitalopram (an ejaculation delaying agent) in combination with tadalafil (an erection-enhancing agent), because Drai states that the invention overcomes the deficiencies of the prior art by providing a novel formulation which enable co-administration of an erection-enhancing agent and an ejaculation-delaying agent such that an erection-enhancement effect and an ejaculation-delay effect are exhibited simultaneously and/or synergistically (see ¶ 0116). Furthermore, Drai at ¶ 0114, states:
“Although the prior art teaches agents for enhancement of erection and agents for delaying ejaculation, it does not teach or suggest a pharmaceutical composition comprising an erection-enhancing agent and an ejaculation-delaying agent or co-administration of an erection-enhancing agent and an ejaculation-delaying agent, in order to increase sexual satisfaction or treat erectile dysfunction. More specifically, the prior art fails to teach or suggest co-formulation and/or co-administration of an erection-enhancing agent and an ejaculation-delaying agent that would act so as to simultaneously exert an erection-enhancing affect and an ejaculation-delaying effect during a sexual intercourse.”

Wilson relates to the discovery that phosphodiesterase inhibitors (PDEi) such as PDE5i, were found to be unexpectedly useful in treating PE (see ¶ 0012). Wilson discloses a method for treating a male individual prone to or suffering from PE comprising administering a therapeutically effective amount of a PDEi such as PDE5i, wherein the administration is on as needed basis.  Please see title of the invention, abstract, ¶s 0001, 0012-0069, Example 11 at ¶s 0145-0156 and reference claims 1-94. Wilson discloses IC-351 (Cialis) among the inventive PDE5is that can be employed (see ¶ 0057, reference claims 40 and 77). Cialis is also known in the art as tadalafil (see Drai discussions above). 
Regarding “as needed” dosing, Wilson at ¶ 0042, states:
“By “as-needed' dosing, also referred to as “pro re nata” dosing, “pm” dosing, and "on demand” dosing or administration, is meant the administration of an active agent at some time prior to anticipated sexual activity and within a time interval sufficient to provide for the desired therapeutic effect, i.e., delay in ejaculation latency during sexual activity. Preferably, “as-needed’ administration herein does not involve priming doses or chronic administration. AS-needed administration may involve administration immediately prior to sexual activity, but will generally be in the range of about 0.5 to 24 hours prior to anticipated sexual activity, preferably in the range of about 1 to 12 hours prior to anticipated sexual activity, most preferably in the range of about 1 to 4 hours prior to anticipated sexual activity. "AS-needed’ administration will generally not involve dosing more than once a day”.

Wilson discloses that the utility of SSRIs in the treatment of PE is known in the art. However, these SSRIs have numerous and/or serious side effects that can halt treatment or impair patient compliance. Please see ¶s 0007-0011 and 0069. Wilson thus envisioned a treatment for premature ejaculation that would not require use of active agents having numerous and/or serious side effects (see ¶ 0011).
Wilson discloses that one or more additional agents can be administered with the inventive PDEis, either simultaneously or sequentially. Wilson discloses that the additional active agent will generally although not necessarily be one that is effective in treating PE, and/or an agent that potentiates the effect of the PDEi. Please see ¶ 0060. Wilson discloses SSRIs among preferred additional active agents that can be employed in the combination therapy. Wilson states that by virtue of combining SSRIs with PDEis, the dosage of an SSRI that will be effective in treating premature ejaculation may be substantially reduced, in turn minimizing those side effects that commonly result from SSRI administration. Please see ¶ 0069.
At the time the instant application was filed, an artisan of the ordinary skill would have found it obvious to modify Safarinejad with Drai and Wilson in order to administer to a male patient suffering from PE and ED, a composition comprising an ejaculation delaying agent (e.g., escitalopram), at a pharmaceutically effective amount of lower than 50 mg per dosage unit (e.g., 18 mg), in combination with an erection-enhancing agent (e.g., tadalafil), at a pharmaceutically effective amount equals to or lower than 25 mg per dosage unit  (e.g., 9 mg), on demand prior to sexual activity, in order to delay the onset of ejaculation during sexual activity. 
The skilled artisan would have considered administering the ejaculation delaying agent (e.g., escitalopram), in combination with the erection-enhancing agent (e.g., tadalafil), with a reasonable expectation that: i) the combination therapy would provide an overlapping and/or synergistic effect, when compared to, for example, to monotherapy comprising an ejaculation delaying agent (e.g., escitalopram), alone; and ii) the dosage of an ejaculation delaying agent (e.g., escitalopram), that will be effective in treating PE may be substantially reduced, in turn minimizing those side effects that commonly result from the administration of an ejaculation delaying agent (e.g., escitalopram).
Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  
	Regarding claims 1, 6-8, 13, 18-19 and 23, the recited: i) dosage regime (claims 1 and 18); and ii) on demand time range (claims 6-8, 13, 18-19 and 23), are art-recognized variables (see discussions above). Therefore, the selection of: i) a specific amount the active agents (escitalopram and tadalafil); and ii) a specific on demand time range, would have been routinely determined and optimized in the pharmaceutical art.
	A prima facie case of obviousness exists in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" (see MPEP § 2144.05). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (see MPEP § 2144.05). As recognized by MPEP § 2144.05, 
Generally, differences in concentration or tempera-ture will not support the patentability of subject mat-ter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to dis-cover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

Factors that would have been taken into consideration when making the determination of the specific on demand time range, would have included, but not been limited to, the type of patient (human or non-human mammal), patient’s age, weight, the severity of the symptoms, drug potency and the desired route of administration. For example, Wilson at ¶0117, states:
 “The amount of a particular active agent administered to a given individual will, of course, be dependent on a number of factors as well, including the specific active agent, composition or dosage form, the selected mode of administration, the age and general condition of the individual being treated, the severity of the individual's condition, and other factors known to the prescribing physician”.
For each application in the treatment of premature ejaculation, the specific on demand time range employed, can in each case be determined by an artisan of the ordinary skill through test series following the guidelines set forth in the Safarinejad, Drai and Wilson disclosures. Thus, the specific on demand time range that would have actually been selected would have been expected to vary widely and, in the absence of evidence to the contrary, would not have been inconsistent with that which is presently claimed.
MPEP § 2144.05(II)(B), states that “after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.”  
Furthermore, Applicant is directed to MPEP §2144.05, which states, “The normal desire of scientists or artisan to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages…Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” 
Regarding claim 4, Wilson discloses that one or more additional agents can be administered with the inventive PDEis, either simultaneously or sequentially (see discussions above). 
Regarding claim 5, Drai discloses that for oral administration, the active ingredients may be formulated readily as tablets, pills, or capsules, by combining the active ingredients with pharmaceutically acceptable carriers   well known in the art (see ¶ 0192). Furthermore, Wilson also discloses that a combination therapy may be carried out by administration of the different active agents in a single composition (see ¶ 0037).
MPEP 2143(e) states: The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. 
A reference is good not only for what it teaches by the direct anticipation but also for what one of ordinary skill might reasonably infer from the teachings.  In re Opprecht 12 USPQ2d 1235, 1236 (Fed. Cir. 1989); In re Bode 193 USPQ 12 (CCPA 1976).  A reference is not limited to working examples.  In re Fracalossi 215 USPQ 569 (CCPA 1982).  
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Thus the claims fail to patentably distinguish over the state of the art as represented by the cited references. 
	Therefore, the invention as a whole was prima facie obvious at the time it was filed.
	
	Claims are 1, 4-8, 13, 18-19 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Safarinejad (Urology, 2007, 70(Supplement 3A), page 14, POD-05.03) in view of: i) Drai (U.S. Pub. No. 20090118211, published 05/07/2009); and ii) Wilson (US Pub. No. 20020037828, published 03/28/2002, cited in the previous Office cation) as apply to claims 1, 4-8, 13, 18-19 and 23, and further in view of: i) Nilausen et al (hereinafter, “Nilausen”, Clinical Therapeutics, 2011, 33(10), 1492-1501, cited and submitted by the Applicants in the instant application); ii) KR20130021888A (published 03/06/2013, Machine Translation used in the instant Office action); and iii) Besse et al (hereinafter, “Besse”, U.S. Pub. 20110250272, published 10/13/2011).
	The limitations of claims 1, 4-8, 13, 18-19 and 23 as well as the corresponding teachings of Safarinejad, Drai and Wilson are described above, and hereby incorporated into the instant rejection.
	The limitations of claims 24-25 are similar to claims 1 and 18 respectively, however, claims 24-25 differ slightly from claims 1 and 18, in that the claims 24-25 require that the active agents (escitalopram and tadalafil), are administered as a rapid dissolving (orodispersible)  tablet comprising the excipients recited therein.
	Safarinejad discloses oral escitalopram dosage (see discussions above). Drai discloses that the active agents can be formulated into a single tablet using conventional tableting means (see ¶ 0146), for example, tablets may be formed by direct compression of a powdered, crystalline or granular drug-containing composition, alone or in combination with diluents, binders, lubricants, disintegrants, colorants or the like (see ¶ 0200). Wilson discloses that suitable dosage forms include sublingual table, can be manufactured using conventional process and fabricate to disintegrate rapidly. Excipients including, but not limited to binders, disintegrants, wetting agents, lubricants and the like may also be incorporated into the sublingual dosage formulation. Please see ¶s 0086-0087.
	However, the cited references (Safarinejad, Drai and Wilson), do not combine to explicitly disclose the limitations of claims 24-25.
	Nilausen discloses using a rapidly dissolving oral (orodispersible) escitalopram tablet. Nilausen discloses that orodispersible drug formulations have been developed to overcome problems with swallowing. Please see title of the article and abstract.
	KR20130021888A discloses an orodispersible tablet containing a PED5i (sildenafil) which can be easily taken, rapidly disintegrates, thereby improving compliance (see title of the invention, abstract, ¶s 0005 and 0008). The composition according to the invention can also comprise sweetening agents including, but not limited to acesulfame potassium and stevioside (see ¶s 0023-0024).
	Besse discloses an orodispersible tablet composition  comprising: i) 0.1-59 wt% of at least one active agent ; ii) 40-99 wt% of at least one diluent; iii) 0.1-15 wt% of at least one disintegrant; and iv) 0.05-10 wt% of at least sweetening agent. Please see title of the invention and abstract.
	The active substance(s) comprised in the composition according to the invention may be any active ingredient having an activity in the pharmaceutical, parapharmaceutical, cosmetic, neutraceutical fields, for food or agroalimentary additives (see ¶ 0043). Regarding the active substance(s) dosage regime, Besse at ¶ 0054, states:
“One skilled in the art will know according to the active substance (or of the mixture of active substances) implemented what quantity of active substance has to be used and this according to the final use of the composition according to the invention. Therefore, the quantity of active substance(s) is included in the composition according to the invention between 0.1 and 60% by weight, between 0.1 and 59 a by weight, notably between 0.5 and 30% by weight, in particular between 0.75 and 10% by weight and, more particularly, between I and 5% by weight compared to the total weight of the composition.”

	The diluent within the scope of the invention includes, but limited to a cellulose powder (addressing the recited tablet base powder, see ¶ 0059).
	The at least one sweetening agent within the scope of the invention includes, but limited to acesulfame potassium (see ¶s 0065-0066).
	The composition according to the invention can also comprise 0.005-10 wt% of at least one flavoring including, but not limited to raspberry (see ¶s 0067-0068).
	At the time the instant application was filed, one of the ordinary skill in the art would have found it obvious to modify Safarinejad, Drai and Wilson with Nilausen, KR20130021888A and Besse in order to arrive at the inventions of claims 24-25. The skilled artisan would considered administering the active agents (escitalopram and tadalafil), in the form of a rapidly dissolving tablet, for the advantage of: i) overcoming problems with swallowing; and ii)  improving patient compliance.
MPEP 2143(e) states: The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Thus the claims fail to patentably distinguish over the state of the art as represented by the cited references. 
	Therefore, the invention as a whole was prima facie obvious at the time it was filed.
Conclusion
No claim is allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM D BORI whose telephone number is (571)270-7020.  The examiner can normally be reached on Monday through Friday 8:00AM-5:00PM(EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY S LUNDGREN can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IBRAHIM D BORI/
Examiner, Art Unit 1629

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629